Order entered April 4, 2019




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-19-00161-CV

                   IN THE INTEREST OF T.R.N., ET AL., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00385-X

                                             ORDER
       Before the Court is appellant’s April 2, 2019 motion for extension of time to file brief.

We GRANT the motion and ORDER the brief be filed no later than April 29, 2019. Because

this is an accelerated appeal in a parental termination case, we caution appellant that further

extension requests will be disfavored.


                                                        /s/   KEN MOLBERG
                                                              JUSTICE